

Exhibit 10.5


FORM OF DIRECTOR’S VOTING AGREEMENT


December __, 2008


Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, CA  92614


Ladies and Gentlemen:


We understand that Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of
and as General Partner of each of the following investment-related limited
partnerships: Carpenter Community BancFund, L.P.; Carpenter Community
BancFund-A, L.P.; and Carpenter Community BancFund-CA, L.P. (collectively, the
“Investors”), and Bridge Capital Holdings (the “Company”) intend to enter into a
Stock Purchase Agreement (the “Stock Purchase Agreement”) providing for the
purchase by the Investors of $30,000,000 of Series B Mandatorily Convertible
Preferred Stock of the Company (“Series B Preferred Stock”) and Series B-1
Mandatorily Convertible Preferred Stock of the Company (“Series B-1 Preferred
Stock”)(the “Investment”).  The Series B Preferred Stock and the Series B-1
Preferred Stock is convertible into Common Stock of the Company (“Common Stock”
or the “Conversion Shares”).


The undersigned is a shareholder of the Company and is entering into this letter
agreement to induce the Manager to enter into the Stock Purchase Agreement and
consummate the proposed transactions.


The undersigned confirms its agreement with you as follows:


1.           The undersigned represents, warrants and agrees that Schedule I
attached hereto sets forth the shares of the Company's capital stock of which
the undersigned is the record or beneficial owner and that the undersigned is on
the date hereof the lawful owner of the number of shares set forth therein, free
and clear of all voting agreements and commitments of any kind and free and
clear of all liens and encumbrances except as set forth in Schedule I.  Except
as set forth in Schedule I, the undersigned does not own or hold any rights to
acquire any additional shares of the Company's capital stock (by exercise of
stock options, warrants or otherwise) or any interest therein or any voting
rights with respect to any additional shares.


2.           The undersigned agrees that all shares of the Company's capital
stock beneficially owned by the undersigned for which it has voting rights at
the record date for any meeting of shareholders of the Company called to
consider and vote on the Investment and the Conversion Shares will be voted by
the undersigned in favor of (A) the approval of the springing voting rights of
the Preferred Stock and the authorization and issuance of the Conversion Shares
issuable upon conversion of the Preferred Stock for purposes of Rule 4350 of the
NASDAQ Listed Company Manual, (B) any increase in the size of the Board of
Directors as required by Section 6.2 of the Stock Purchase Agreement, and (B)
any other proposals necessary to permit the Company to issue the Preferred Stock
and the Conversion Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Nothing contained herein is intended to prevent the undersigned
from performing his or her duties as officer or director in exercising the
Company’s rights or performing the Company’s obligations under the Stock
Purchase Agreement.


Please confirm that the foregoing correctly states the understanding between us
by signing and returning to us a counterpart hereof.


Very truly yours,
      
[Name]



Confirmed: December __, 2008


Carpenter Fund Manager GP, LLC


By:
        

Its: 
       



 
2

--------------------------------------------------------------------------------

 
 